64 F.3d 670
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Debra Jo HAMILTON, Defendant-Appellant.
No. 95-3249.
United States Court of Appeals, Tenth Circuit.
Aug. 18, 1995.

Before MOORE, ANDERSON, and HENRY, Circuit Judges.

ORDER AND JUDGMENT1

1
Before the court is defendant's emergency motion for release and stay of sentencing order pending appeal.  Defendant pleaded guilty to involuntary manslaughter.  She contends that she falls within the exception to mandatory detention pending appeal for defendants convicted of crimes of violence because there are "exceptional reasons" why detention is not appropriate.  18 U.S.C. 3145(c).


2
Release under 3145(c) requires that a defendant first meet the requirements of 3143(b)(1), including, as applicable here, the requirement that the appeal raise a substantial issue of law or fact likely to result in no sentence or a reduced sentence.  We conclude that defendant has not met this requirement.  Therefore, the motion is denied without prejudice.  See United States v. Affleck, 765 F.2d 944, 953 (10th Cir.1985).



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470